Third District Court of Appeal
                              State of Florida

                       Opinion filed April 27, 2022.
                          ________________

                             No. 3D21-824
                      Lower Tribunal No. 19-262 SP
                          ________________


            United Automobile Insurance Company,
                                Appellant,

                                    vs.

    Health Care Family Rehabilitation Center Corp., a/a/o
                     Anthony Roman,
                                 Appellee.



      An Appeal from the County Court for Miami-Dade County, Stephanie
Silver, Judge.

     Michael J. Neimand, for appellant.

     Fleites Law, P.A., and Katiana B. Fleites, for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.
                        ON CONFESSION OF ERROR

        United Automobile Insurance Company appeals the trial court’s

February 25, 2021, final judgment awarding attorney’s fees and costs in

favor of appellee.

        United Auto disputed, in material respects, appellee’s motion for

attorney’s fees and costs, including a dispute as to the reasonable number

of hours expended by appellee’s attorney. The trial court’s order provided

that nine hours were reasonably expended by appellee’s counsel. However,

and as appellee has properly and commendably conceded, the trial court

failed to make written findings to support such a determination, as required

by section 627.736(8), Florida Statutes (2021). 1


1
    That subsection provides in pertinent part:

        With respect to any dispute under the provisions of ss. 627.730-
        627.7405 between the insured and the insurer, or between an
        assignee of an insured's rights and the insurer, the provisions of
        ss. 627.428 and 768.79 apply, except as provided in subsections
        (10) and (15), and except that any attorney fees recovered must:

              (a) Comply with prevailing professional standards;
              (b) Not overstate or inflate the number of hours
              reasonably necessary for a case of comparable skill
              or complexity; and
              (c) Represent legal services that are reasonable and
              necessary to achieve the result obtained.

        Upon request by either party, a judge must make written findings,
        substantiated by evidence presented at trial or any hearings

                                        2
     We therefore vacate the order on appeal and remand the cause for

entry of an order that complies with section 627.736(8), Florida Statutes.

     Order vacated and cause remanded. 2




      associated therewith, that any award of attorney fees complies
      with this subsection.
2
  Given our disposition on appellee’s confession of error, we do not reach
the other claims raised by United Auto.

                                      3